      Case 2:21-cv-00197-NT Document 3 Filed 09/16/21 Page 1 of 2       PageID #: 9




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 ELWOOD IAN LLEWELLYN FOX,                  )
                                            )
                      Petitioner,           )
                                            )
 v.                                         ) Docket No. 2:21-cv-00197-NT
                                            )
 CUMBERLAND COUNTY JAIL,                    )
                                            )
                      Respondent.           )


             ORDER AFFIRMING THE RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE

         On August 17, 2021, the United States Magistrate Judge filed with the Court,

with copies to the parties, his Recommended Decision (ECF No. 2). The time within

which to file objections has expired, and no objections have been filed. The Magistrate

Judge notified the parties that failure to object would waive their right to de novo

review and appeal.

         It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The Petitioner’s petition for a writ of habeas corpus

(ECF No. 1) is hereby DISMISSED.

         It is further ORDERED that no certificate of appealability should issue in the

event the Petitioner files a notice of appeal because no reasonable jurist would find
  Case 2:21-cv-00197-NT Document 3 Filed 09/16/21 Page 2 of 2        PageID #: 10




the correctness of this ruling to be debatable. See Slack v. McDaniel, 529 U.S. 473,

484 (2000).




SO ORDERED.

                                             /s/ Nancy Torresen
                                             United States District Judge

Dated this 16th day of September, 2021.
